By the Court.
Where a city council, by ordinance, has prohibited the running of railroad trains through its limits at a rate of speed greater than that named in the ordinance, a traveler upon a street, in such city, crossing the track of a railroad has a right to presume that the company will conform to such regulation. If he acts in accordance with such presumption in the absence of knowledge of the fact that the railroad company is exceeding such limit in running a train, it will not of itself be an act of negligence. Meek v. Penn Co., 38 Ohio St., 632.
The trial judge did not err in substantially directing the jury to take into consideration all the objects and things at the crossing of the railroad and street, and to consider what was' done by the deceased under all these circumstances, and in saying that if they found that his action was that of a person of ordinary prudence, that they must also find that he was not guilty of contributory negligence.
■Judgment of the district court reversed and that of the common pleas affirmed.